                                          Case 1:20-cv-00499-NONE-SKO Document 23 Filed 03/08/21 Page 1 of 4


                                      1    MATTHEW S. FOY (SBN: 187238)
                                           mfoy@grsm.com
                                      2    JENNIFER N. WAHLGREN (SBN: 249556)
                                           jwahlgren@grsm.com
                                      3    GORDON REES SCULLY MANSUKHANI, LLP
                                           275 Battery Street, Suite 2000
                                      4    San Francisco, CA 94111
                                           Telephone: (415) 875-3174
                                      5    Facsimile: (415) 986-8054

                                      6    Attorneys for Defendants
                                           AMGUARD INSURANCE COMPANY and
                                      7    WESTGUARD INSURANCE COMPANY

                                      8
                                                                   UNITED STATES DISTRICT COURT
                                      9
                                                                  EASTERN DISTRICT OF CALIFORNIA
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                           DON JUAN FOODS, INC., a California         CASE NO. 1:20-CV-00499-NONE-
   275 Battery Street, Suite 2000




                                     12    Corporation,                               SKO
     San Francisco, CA 94111




                                     13                             Plaintiff,        (SECOND) STIPULATION TO
                                                                                      EXTEND THE LITIGATION
                                     14          v.                                   DEADLINES; ORDER
                                     15    AMGUARD INSURANCE COMPANY, a               Accompanying Document:
                                           Pennsylvania Corporation; WESTGUARD        Declaration of Jennifer N. Wahlgren
                                     16    INSURANCE COMPANY, a Pennsylvania
                                           Corporation; and DOES 1-20 inclusive,
                                     17
                                                                    Defendants.
                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                             -1-
                                                 (SECOND) STIPULATION TO EXTEND LITIGATION DEADLINES; ORDER
                                          Case 1:20-cv-00499-NONE-SKO Document 23 Filed 03/08/21 Page 2 of 4


                                      1             Plaintiff Don Juan Foods, Inc. (“Plaintiff”) and Defendants AmGUARD Insurance

                                      2    Company and WestGUARD Insurance Company (“Defendants”) (collectively “the Parties”)

                                      3    stipulate as follows:

                                      4             WHEREAS, on July 7, 2020, this Court issued a Scheduling Order setting forth deadlines.

                                      5             WHEREAS, on November 3, 2020, this Court granted the Parties’ stipulation to extend the

                                      6    deadlines for expert discovery.

                                      7             WHEREAS, on December 28, 2020, the Parties filed a Stipulation to Modify Scheduling

                                      8    Order to Extend the Litigation Deadlines to allow time to complete private mediation and to

                                      9    account for potential delays in discovery due to the COVID-19 pandemic.
                                     10             WHEREAS, on January 18, 2021 this Court granted the Parties’ December 28 Stipulation1.

                                     11             WHEREAS, the Parties were unable to schedule private mediation in February and March
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12    and are currently working to schedule mediation in April 2021. Counsel for Defendants is going
     San Francisco, CA 94111




                                     13    on unanticipated medical leave. Plaintiff’s expert and counsel (who is located in Arizona) have

                                     14    been unable to travel and/or inspect the subject property due to travel restrictions and government

                                     15    shut down orders related to the COVID-19 pandemic. The Parties are currently scheduling dates

                                     16    for depositions starting in May 2021. (Declaration of Jennifer Wahlgren, ¶2.)

                                     17             WHEREAS, the Parties met and conferred, and agree that in order to allow time to

                                     18    complete mediation and to account for delays in discovery due to the reasons discussed above, the

                                     19    litigation deadlines should be further continued. (Id at ¶¶2 – 3.)
                                     20             WHEREAS, the Parties seek to continue the litigation deadlines as follows:

                                     21
                                           EVENT                               CURRENT DEADLINE                 PROPOSED DEADLINE
                                     22
                                           Non-Expert Discovery                April 16, 2021                   August 16, 2021
                                     23
                                           Designation of Opening Experts March 12, 2021                        July 12, 2021
                                     24    with Reports

                                     25    Designation of Rebuttal Experts     March 26, 2021                   July 26, 2021
                                           with Reports
                                     26
                                           Expert Discovery Cutoff             June 11, 2021                    October 11, 2021
                                     27

                                     28    1
                                               The Court continued the Pretrial Conference to November 17, 2021. (ECF No. 23)
                                                                                -2-
                                                    (SECOND) STIPULATION TO EXTEND LITIGATION DEADLINES; ORDER
                                          Case 1:20-cv-00499-NONE-SKO Document 23 Filed 03/08/21 Page 3 of 4


                                      1
                                           EVENT                           CURRENT DEADLINE           PROPOSED DEADLINE
                                      2
                                           Non-Dispositive Motion Filing   June 25, 2021              October 25, 2021
                                      3
                                           Non-Dispositive Motion Hearing July 28, 2021               December 1, 2021
                                      4
                                           Dispositive Motion Filing       June 25, 2021              October 25, 2021
                                      5
                                           Dispositive Motion Hearing      According to Local Rules   According to Local Rules
                                      6    Pre-Trial Conference            November 17, 2021          February 2, 2022
                                      7

                                      8          IT IS SO STIPULATED.

                                      9
                                     10     Dated: March 4, 2021                     GORDON REES SCULLY MANSUKHANI,
                                                                                     LLP
                                     11
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                                              By /s/ Jennifer Wahlgren
     San Francisco, CA 94111




                                                                                           Matthew S. Foy
                                     13                                                    Jennifer N. Wahlgren
                                                                                     Attorneys for Defendants
                                     14
                                                                                     AMGUARD INSURANCE COMPANY and
                                     15                                              WESTGUARD INSURANCE COMPANY

                                     16
                                            Dated: March 4, 2021                    MERLIN LAW GROUP, P.A.
                                     17

                                     18                                             By Michael J. Ponzo (as authorized on 3.4.21)
                                                                                          Michael J. Ponzo
                                     19                                                   Victor Jacobellis
                                                                                          Daniel J. Veroff
                                     20
                                                                                    Attorneys for Plaintiff
                                     21                                             DON JUAN FOODS, INC.

                                     22    ///
                                     23    ///
                                     24    ///
                                     25    ///
                                     26    ///
                                     27    ///
                                     28    ///

                                                                             -3-
                                                 (SECOND) STIPULATION TO EXTEND LITIGATION DEADLINES; ORDER
                                          Case 1:20-cv-00499-NONE-SKO Document 23 Filed 03/08/21 Page 4 of 4


                                      1                                                 ORDER

                                      2             Pursuant to the foregoing Stipulation by the Parties (Doc. 66), and for good cause shown,

                                      3    Fed. R. Civ. P. 16(b)(4), IT IS HEREBY ORDERED that the current litigation deadlines be

                                      4    continued as follows:

                                      5    EVENT                               CURRENT DEADLINE                NEW DEADLINE

                                      6    Non-Expert Discovery                April 16, 2021                  August 16, 2021

                                      7    Designation of Opening Experts March 12, 2021                       July 12, 2021
                                           with Reports
                                      8
                                           Designation of Rebuttal Experts     March 26, 2021                  July 26, 2021
                                      9    with Reports

                                     10    Expert Discovery Cutoff             June 11, 2021                   October 11, 2021

                                     11    Non-Dispositive Motion Filing       June 25, 2021                   October 25, 2021
Gordon Rees Scully Mansukhani, LLP




                                           Non-Dispositive Motion Hearing July 28, 2021                        December 1, 2021
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13    Dispositive Motion Filing           June 25, 2021                   October 25, 2021

                                     14    Dispositive Motion Hearing          According to Local Rules        According to Local Rules

                                     15    Pre-Trial Conference                November 17, 2021               February 2, 2022

                                     16

                                     17    IT IS SO ORDERED.
                                     18

                                     19
                                           Dated:     March 8, 2021                                     /s/   Sheila K. Oberto            .
                                                                                                UNITED STATES MAGISTRATE JUDGE
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                -4-
                                                    (SECOND) STIPULATION TO EXTEND LITIGATION DEADLINES; ORDER
